Citation Nr: 0837994	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  07-17 260A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel



INTRODUCTION

The veteran served on active duty from April 1968 to April 
1971.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in March 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, in which service connection for PTSD, 
bilateral hearing loss, and tinnitus was denied.

The issue of service connection for PTSD addressed in the 
REMAND portion of the decision below is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Bilateral hearing loss had its onset during active 
service.

2. Tinnitus had its onset during active service.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing 
loss have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.306, 3.307, 3.309, 3.385 (2008).

2. The criteria for service connection for tinnitus have been 
met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran.

I. Service Connection

The veteran seeks entitlement to service connection for 
bilateral hearing loss and tinnitus.

Service connection may be established for disability 
resulting from injury or disease incurred in service. 38 
U.S.C.A. § 1110. Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service. A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service. See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post- 
service development of a presumptive disease such as hearing 
loss or tinnitus to a degree of 10 percent within one year 
from the date of termination of such service, establishes a 
rebuttable presumption that the disease was incurred in 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102. When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails. 
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less. 38 C.F.R. § 
3.385.

Hearing loss and tinnitus were diagnosed in a February 2006 
VA examination report.  The examiner stated he had reviewed 
the veteran's service medical records.  The examiner further 
recorded the veteran's reported history of exposure to 
acoustic trauma as the result of being a radio operator and 
of proximity to helicopter engine noise without hearing 
protection, and his reported post-service exposure to noise 
as a logger for 20 years, albeit with hearing protection.  
The veteran did not report exposure to combat or combat 
noise.  He reported onset of hearing loss beginning 25-30 
years ago, with onset of tinnitus at the same time.  This 
would equate to 1976 at the earliest, which is 5 years 
following the veteran's discharge from active service.  The 
veteran reported a 20 year history working in logging, which 
is after the reported onset of hearing symptoms.  He reported 
that hearing protection was consistently provided and 
enforced in his civilian career.  The examiner observed that 
the veteran did not exhibit hearing loss during active 
service or at discharge.  Rather, the veteran's hearing was 
normal except for mild loss at 6000 Hertz in the left ear at 
discharge.  Thus, the examiner opined, service medical 
records did not support a finding that hearing loss and 
tinnitus were the result of active service.  

VA audiological examination conducted in February 2006 shows 
the following audiometric results in pure tone thresholds:

Feb 2006
HERTZ

500
1000
2000
3000
4000
RIGHT
25
25
55
100
95
LEFT
25
35
40
75
85

Average pure tone threshold was calculated at 69 decibels in 
the right ear and 59 decibels in the left ear. Speech 
audiometry was measured at 84 percent in the right ear and 92 
percent in the left ear. The audiologist diagnosed mild 
sloping to profound sensorineural hearing loss in the right 
ear and mild sloping to severe mixed hearing loss in the left 
ear.  This meets the criteria for hearing impairment under 
38 C.F.R. § 3.385.

The veteran subsequently submitted several statements, 
including his substantive appeal, documenting his exposure to 
acoustic trauma during his active service.  He reported 
intermittent exposure to loud noises throughout his service 
in Vietnam due to his proximity to helicopters-both as a 
radio operator and as a passenger/door gunner; and from 
mortar and rocket attacks on the various bases at which he 
was stationed, including Dong Tam Di An, and Tan An and 
flights between Di An and Xuan Loc and Tay Ninh and Di An.  
One of the attacks, he attested, hit an ammunition dump, and 
the resulting explosions were so great that he could not hear 
for some time.  He reported constant exposure to loud noises 
during his service in Turkey as a training NCO providing live 
fire training on the M16s for Air Force and Army personnel.  

Service medical records reveal that the veteran complained of 
ear, nose, and throat trouble at entrance into active 
service.  The examiner noted he had had pharyngitis and 
seasonable hay fever, but no hearing loss or ear or hearing 
defects, deformities, abnormalities or diagnoses were made.  
His hearing examination showed no findings of hearing loss 
prior to active service.  However, his report of medical 
examination at discharge does show decreased hearing during 
service, as demonstrated below.

At entrance into active service, in February 1968, the 
veteran's hearing was measured as follows:
 
Feb 1968
HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
0
0
0
LEFT
0
-5
0
0
0

At 6000 Hertz, the findings were at 0 on the right and 5 on 
the left.  At his discharge, the report of medical 
examination conducted in April 1971 shows:

Apr 1971
HERTZ

500
1000
2000
3000
4000
RIGHT
25
10
0
10
10
LEFT
20
10
0
0
10

At 6000 Hertz, the findings were at 20 in the right and 25 in 
the left.  The veteran reported complaints of ear, nose and 
throat trouble at discharge, but the physician did not 
diagnose any hearing or ear diagnoses, defects, abnormalities 
or other findings on his medical examination.  

Notwithstanding, the above audiometric findings reflect a 
decrease in hearing at discharge from active service in 1971 
when compared with the veteran's audiometric findings of 
hearing acuity at entrance to active service in 1968.

Service personnel records reflect that the veteran was a 
teletype operator and that he worked as a radio operator in 
Vietnam from November 1968 through March 1969, and as a light 
truck driver from March 1969 through June 1970.  He was 
assigned to B Troop, 3rd Squadron, 17th Air Cavalry.  From 
July 1970 through April 1971, when he was stationed in Korea, 
he was assigned as a section chief to the 10th U.S. Army 
Missile and Artillery detachments.  His records show that he 
participated in four campaigns, including the 1969 Tet 
Counteroffensive, and that he was awarded the Army 
Commendation Medal and a Vietnam Campaign Medal W/60 Device.  
The citation for his commendation medal recognizes the 
veteran distinguished himself by exceptionally meritorious 
service in support of military operations against communist 
aggression in the Republic of Vietnam from November 1968 to 
November 1969.

According to the Vietnam Order of Battle, by Shelby L. 
Stanton, pp. 109, 133, 3rd Squadron, 17th Air Cavalry was 
assigned to the 12th Aviation Group, which was assigned to 
the 1st Aviation Brigade during the veteran's service in 
Vietnam.  The unit was stationed at various bases, including 
Di An and was responsible for air cavalry support in the west 
part of III Corps Tactical Zone.  Internet research reflects 
that one of the unit's missions was to draw enemy fire by 
having an OH-6 helicopter fly at a low level through the 
trees.  When the enemy responded, the OH-6 crew would drop a 
flare and radio a larger helicopter circling above to return 
fire.  The aviation unit's troops would also insert combat 
troops and provide close air support for ground troops.  

Thus, the veteran's statements are consistent with the 
evidence of record, which substantiates that the veteran 
served as a radio operator and truck driver in an air cavalry 
unit while stationed in hostile environments in Vietnam, 
where exposure to acoustic trauma is a given, and that he 
served as a section chief in missile and artillery 
detachments while stationed in Korea, where exposure to 
acoustic trauma was probable.  

The examiner who conducted the February 2006 VA examinations 
stated he reviewed the veteran's claims file.  But he stated 
that the veteran's hearing loss was normal at discharge 
except for a mild loss at 6000 Hertz in the left ear.  He did 
not discuss the loss in hearing at other levels, i.e. 500, 
3000, and 4000 Hertz on the right and 500, 1000, 4000 on the 
left.  It is observed from the service medical records that 
the discharge physical does, in fact, reflect decreased 
hearing when compared with the veteran's report of medical 
examination at entrance into active service.  Therefore, it 
can only be concluded that the VA examiner's review was 
inaccurate. Because the examiner's opinion did not take into 
account the findings of hearing loss in service and may have 
been based on an inaccurate review of the veteran's service 
medical record, the February 2006 opinion concerning the 
etiology of the veteran's hearing loss is of little probative 
value and cannot serve as a basis to deny the claim. See 
Grover v. West, 12 Vet. App. 109, 112 (1999).  In contrast, 
the findings reflected on the discharge physical corroborate 
the veteran's statements that he had symptoms of hearing 
loss, began to experience symptoms of hearing loss shortly 
after service but before his entry into logging, and that 
these symptoms of hearing loss and tinnitus have persisted 
until his diagnosis in 2006.  See McClendon v. Nicholson, 20 
Vet. App. 79 (2006).  

The medical evidence presents no other opinions or evidence 
against a finding that the veteran's manifested hearing loss 
and tinnitus had their onset during his active service. The 
evidence is thus in equipoise, the benefit of the doubt goes 
to the veteran, and service connection for tinnitus and 
hearing loss is warranted. See 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

The veteran seeks service connection for PTSD.  Subsequent to 
the last supplemental statement of the case, dated in 
December 2007 but prior to case being certified to the Board, 
the veteran submitted additional evidence concerning his 
averred stressors.  The veteran did not waive review by the 
agency of original jurisdiction.  Remand is therefore 
required under 38 C.F.R. § 19.37.

The veteran has provided statements concerning his stressors, 
including the deaths of individuals he knew through his work 
as a radio operator, various attacks on the bases at which he 
was stationed, including a rocket attack that resulted in the 
detonation of an ammunition dump in spring of 1969, and the 
downing of a helicopter with which he had been communicating, 
also in the spring 1969.

The veteran's service personnel records reflect that he was 
assigned to B Troop, 3rd Squadron, 17th Air Cavalry in Vietnam 
from November 1968 to June 1970.  His MOS was as a teletype 
or radio operator, and he worked as a radio operator and 
light truck driver while stationed in Vietnam.  

Internet research tends to establish that the veteran served 
under combat conditions.  Further development is required to 
verify this and to verify the veteran's stressors.  See 
Pentecost v. Principi, 16 Vet. App. 124, 128-9. (2002).  

The veteran has not undergone VA examination.  VA examination 
is necessary to determine the nature, extent, and etiology of 
his PTSD.  See McClendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all appropriate VCAA 
notice is provided to the veteran.  
Specifically, inform the veteran that he 
may submit buddy statement from service 
members who served with him or lay 
statements from family and friends to 
whom he may have confided the 
circumstances of his stressors during or 
shortly after his active service in 
Vietnam to corroborate his stressors.

2.  Conduct all necessary research to 
verify the veteran's stressors, including 
obtaining unit histories, operating 
reports/lessons learned (OR/LLs), and 
morning reports from the service 
department.  Request assistance from the 
service department as required.  

Note that the veteran was assigned to 
Troop B, 3rd Squadron, 17th Air Cavalry, 
which was assigned to the 12th Aviation 
Group, which was assigned to the 1st 
Aviation Brigade.  

Document negative responses and inform 
the veteran so that he may try to obtain 
any missing records on his own.

3.  Schedule the veteran for medical 
examination by an appropriate medical 
professional to determine the nature, 
extent, and etiology of his claimed PTSD.  
All indicated tests and studies should be 
performed. The claims folder, including a 
copy of this remand, must be provided to 
the examiner in conjunction with the 
examination.

The examiner should provide an opinion as 
to whether it is at least as likely as 
not that any diagnosed PTSD is related to 
the veteran's active service, including 
the stressors the veteran has identified 
and any demonstrated by the service 
department records.

All opinions expressed must be supported 
by a complete rationale.

4. After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claim for service connection 
for PTSD with application of all 
appropriate laws and regulations, 
including Pentecost supra, where 
applicable, and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
remains adverse to the veteran, provide 
him and his representative with a 
supplemental statement of the case and an 
appropriate time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until he is so informed. The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The veteran is advised that failure to appear for VA 
examination could result in the denial of his claim. 38 
C.F.R. § 3.655 (2007). See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991). The Board intimates no opinion as to the 
ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


